Citation Nr: 1454051	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  

2.  Entitlement to an initial rating for hemorrhoids rated as noncompensably disabling prior to January 12, 2011, and 20 percent thereafter.  

3.  Entitlement to an increased rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1997 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) of Houston, Texas.  The Veteran was granted service connection for lumbar spine degenerative disc disease and assigned a 10 percent rating, effective April 27, 2006.  Service connection was also granted for hemorrhoids and assigned a zero percent rating, effective April 27, 2006.  

In May 2014, the RO issued a rating determination increasing the Veteran's hemorrhoids rating from a noncompensable rating to 20 percent effective January 12, 2011.  In May 2014, the RO also issued a SSOC and determined that the Veteran was not entitled to an increased rating for the period prior to January 12, 2011.  The Veteran is presumed to be seeking the maximum benefit provided under law.  AB v. Brown, 6 Vet. App. 35 (1993).  Since higher schedular ratings are available, the issue remains on appeal. Id.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims which contains additional VA outpatient treatment records. 

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease and entitlement to an increased rating in excess of 50 percent for service connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entire appellate period, the Veteran's hemorrhoids are manifested by reoccurrence, intermittent bleeding, and recurrent fissure.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for hemorrhoids have been met prior to January 12, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic code 7336 (2014).  

2.  The criteria for an initial rating in excess of 20 percent for hemorrhoids have not been met beginning January 12, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic code 7336 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted and a claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105 (West 2014). Goodwin v. Peake, 22 Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  The Veteran has made no such allegations of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records and private treatment records have been obtained.  While the May 2014 supplemental statement of the case shows the RO reviewed additional VA outpatient treatment records dated from June 2012 to March 2014 that are not associated with the Virtual file, the Board finds no prejudice in proceeding with appellate review.  There is sufficient medical evidence of record to decide the claim, which shows that the Veteran is entitled to the maximum schedular rating available for his disability, and statements from the Veteran regarding the symptoms he associates with his disability (recurrent hemorrhoids and bleeding) are addressed in the medical evidence of record.  The Veteran was afforded an examination in January 2011 to determine the severity of his hemorrhoids.  Neither the Veteran nor his representative has alleged that the VA examination was inadequate for rating purposes.  The Board finds the examination to be adequate to evaluate the Veteran's claim, as it includes an interview with the Veteran, a review of the record, and a full examination addressing the relevant criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the January 2011 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007)(the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board finds that the examination of record is adequate to adjudicate the Veteran's claim pertaining to a higher initial rating and no further examination is necessary.  The Board finds that VA's duty to assist has been met. 

II.  Higher Initial Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period. Fenderson v. West, 12 Vet. App. 119 (1999). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.


A.  Hemorrhoids

The Veteran contends that his hemorrhoids are reoccurring and occasionally cause blood to appear in his stools.  

As the RO has already awarded a staged rating for the digestive system disorder of hemorrhoids under consideration, Diagnostic Code 7336 (hemorrhoids, external or internal), the Board will consider the propriety of the rating at each stage. 

Hemorrhoids are rated pursuant to Diagnostic Code 7336 of 38 C.F.R. § 4.114, which relates to digestive system disabilities.  A noncompensable rating is warranted for internal or external hemorrhoids that are mild or moderate.  Internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences merit a 10 percent rating.  The maximum 20 percent rating requires internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

The record indicates service connection for hemorrhoids was initially granted by the RO in an October 2006 rating decision.  A noncompensable rating was assigned under the Diagnostic Code 7336, effective April 27, 2006.  Thereafter, a May 2014 
RO determination assigned a 20 percent rating for hemorrhoids, effective January 12, 2011 based on the presence of an anal fissure.  Additionally, a SSOC determined in May 2014 that a rating increase prior to January 12, 2011 was not warranted. 

A 20 percent rating requires either internal or external hemorrhoids with persistent bleeding and with secondary anemia, or the presence of fissures.  An April 2002 SMR from an Army community hospital documented the presence of an anal fissure.  At the September 2006 QTC examination, the examination was negative.  In January 2011, the VAX examiner noted the presence of a fissure.  Under the circumstances and in light of the evidence, a rating of 20 percent for the entire appellate period is warranted.  The record appears to show that the Veteran's fissure is recurrent.  Therefore, the Veteran is entitled to the benefit of the doubt that his disability more nearly approximates the criteria associated with a 20 percent rating for the entire appeal period.  This is the highest schedular rating available under Diagnostic Code 7336.  

The Board has also considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes for the rectum. See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335. There is no competent medical evidence that indicates that the Veteran had mild prolapsed rectum with constant slight or occasional moderate leakage, stricture of the anus with moderate reduction of lumen or moderate constant leakage, impairment of sphincter control or fistula in ano.  Thus, the Veteran is not entitled to an additional rating under Diagnostic Codes 7332, 7333, 7334 and 7335 for the appellate period.  

The Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the hemorrhoid disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board finds that staged ratings for the disability is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Additional Considerations

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (cited in May 2014 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R.
 § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun at 111. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology (recurrent hemorrhoids and blood in stools), and provides for a rating higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, there is no evidence or argument indicating that the Veteran's hemorrhoids have rendered him unemployable at any pertinent point and indeed, there is evidence that he works as a security guard.  As such, a claim for a TDIU due to hemorrhoids has not reasonably been raised, and need not be addressed.

The Board has favorably applied the benefit-of-the-doubt doctrine in determining that a 20 percent rating for hemorrhoids is warranted as of April 27, 2006, but otherwise finds that the preponderance of the evidence is against assignment of any higher, earlier, or additional rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


      ORDER

A higher initial rating of 20 percent for hemorrhoids prior to January 12, 2011 is granted, subject to pertinent legal authority governing the payment of compensation. 


An initial rating in excess of 20 percent for hemorrhoids beginning January 12, 2011 is denied.  


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims.

The record reflects that the Veteran last underwent a VA back examination in January 2011 at which time it was reported that during flare-ups, the Veteran experienced functional impairment that he described as manifested by decreased speed, off balance, throbbing pain, and limitation of motion of the joint.  The examiner provided no additional comment on the Veteran's complaint of flare-ups.  The Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes. Mitchell, 25 Vet. App. at 44.  As the examiner did not express an opinion on whether there would be additional functional impairment to range of motion during such flare-ups, the examination is inadequate to this extent.  Given the foregoing and the amount of time that has elapsed since the last examination, the Board finds cause for affording the Veteran another VA examination.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Updated VA treatment records should be obtained as well.  

The record further reflects that the Veteran filed a notice of disagreement in September 2014 to a July 2014 rating decision that continued the 50 percent evaluation for the Veteran's service connected PTSD.  Where a statement of the case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC must be issued on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Virtual file VA treatment records dated from June 2012 to the present. 

2.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine degenerative disc disease.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any radiating pain must be conducted. 

(a) Describe all impairment associated with the Veteran's low back disability including any neurological impairment.  The examiner should determine whether or not the neurological impairment is complete, or if incomplete if the impairment is mild, moderate, moderately serve, or severe. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) The examiner should also state the frequency and duration of any incapacitating episodes of back pain. 

3.  The RO/AMC should issue an SOC with respect to the issue of entitlement to a rating in excess of 50 percent for service connected PTSD.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

4.  The Veteran's claim for an initial rating in excess of 10 percent for his service connected low back disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


